Citation Nr: 0017101	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  94-49 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from January 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) determination 
of May 1995.  In July 1996 and in May 1999, the case was 
remanded to the RO by the Board for further action.  


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
December 1994, at the age of 46 years, due to advanced colon 
carcinoma.  

2.  At the time of his death, service connection was not in 
effect for any disabilities.  

3.  There is no competent evidence of a nexus between any 
events which may have occurred in service, including 
herbicide exposure, and a disability that caused, or 
contributed to cause, the veteran's death.  

4.  There is no competent evidence that colon cancer was of 
service onset.  

5.  Colon cancer is not recognized by the VA as causally 
related to exposure to herbicide agents used in Vietnam.

6.  There is no competent evidence that the veteran had 
porphyria cutanea tarda.  


7.  A direct causal connection between colon cancer and 
exposure to herbicide agents used in Vietnam has not been 
demonstrated.

8.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death, 
nor did he die of a service-connected disability.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service department evidence reflects that the veteran served 
in Vietnam, from June 1969 to June 1970.  Service medical 
records do not show the presence of carcinoma of the colon.  

VA treatment records show that in June 1985, the veteran was 
seen complaining of patchy hair loss for two years.  The 
assessment was alopecia due to mechanical fragility.  

In December 1991, the veteran was hospitalized for treatment 
of newly diagnosed diabetes mellitus.  His initial presenting 
complaints including fever, abdominal pain, nausea, vomiting, 
polyuria and weight loss.  On admission, his blood sugar was 
found to be 569, and he was given an injection of insulin, 
and started on an insulin drip.  After approximately 30 
hours, his blood sugar was lowered to 184, and nausea and 
abdominal pain resolved spontaneously.  

A chest X-ray in May 1992 showed opacities throughout both 
lungs, felt to probably represent an unusual form of chronic 
infection; however, focal alveolar cell carcinoma could not 
be excluded.  In June 1992, he underwent a computerized 
tomography (CT) scan of the chest, which disclosed 
interstitial lung disease with mediastinal adenopathy and 
interstitial hilar lymphadenopathy suggestive of sarcoidosis.  

In December 1992, the veteran was seen complaining of 
abdominal pain.  An abnormally low hematocrit was noted, and 
he was referred for an upper gastrointestinal series, which, 
in January 1993, was normal.  In February 1993, he complained 
of continuous abdominal pain for two weeks.  He was referred 
for a barium enema, which was conducted in March 1993, and 
which disclosed adenocarcinoma of the distal ascending colon.  
An outpatient follow-up noted that his chest X-ray suggested 
possible sarcoid, and history of coal miner interstitial lung 
disease was noted.  A colonoscopy conducted in March 1993 
confirmed the presence of a large mass at the distal 
ascending colon which was nearly obstructing the lumen.  
Biopsies were taken, which confirmed the presence of 
carcinoma.

The veteran was hospitalized from March to April, 1993, for a 
right hemicolectomy and wedge resection of the duodenum.  
During the surgical procedure, it was noted that the liver, 
gallbladder, and stomach were normal.  The final diagnosis 
was adenocarcinoma of the colon.  Subsequent to his 
discharge, the veteran underwent chemotherapy.   He was again 
hospitalized from November to December, 1993, for treatment 
of pulmonary interstitial disease consistent with 
sarcoidosis.  A CT scan conducted during that hospitalization 
revealed an abdominal wall mass, for which the veteran was to 
be further evaluated after his discharge.   

In February 1994, he was hospitalized for treatment of 
recurrent adenocarcinoma of the colon in the duodenal region.  
The surgery disclosed recurrent adenocarcinoma of the colon 
in the duodenal region with abdominal wall recurrence of 
adenocarcinoma, as well s two further periduodenal recurrent 
sites of adenocarcinoma.  He underwent resection of the 
periduodenal adenocarcinoma and gastrojejunostomy.  He was 
hospitalized in April 1994 and again in May 1994 for 
chemotherapy for his metastatic colon cancer.  

On a VA examination in May 1994, the veteran stated that he 
had his first operation for colon cancer in 1991, and a 
second operation in 1993.  He stated that they could not 
remove it all.  There was tenderness in the abdomen, and the 
veteran had frequent nausea and alternating constipation and 
diarrhea.  The diagnoses were recurrent carcinoma of the 
colon on chemotherapy at present, diabetes mellitus, and 
partial intestinal obstruction.  

In July 1994, he was noted to have progressive adenocarcinoma 
of the colon.  Also noted were diabetes mellitus and 
sarcoidosis, and he had jaundiced icteric sclerae.  In August 
1994, the veteran was noted to be terminally ill, and home 
hospice care was begun.  An examination noted a huge 
hepatomegaly.  A nursing care referral form reported a 
diagnosis of colon cancer with metastasis, including liver.  
In September 1994, jaundice was noted.  In December 1994, he 
was hospitalized for one night, due to acute dehydration.  
His personal medical history was noted to be colon cancer, 
sarcoid, diabetes mellitus, type II, sickle cell trait, 
hypertension, and arthritis. 

Three days later, the veteran died at home.  According to the 
death certificate, the veteran died in December 1994, at the 
age of 46 years, due to advanced colon carcinoma.  At the 
time of his death, service connection was not in effect for 
any disabilities.  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  For certain chronic diseases, 
including malignant tumors, service connection may be 
established if the disability was manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991& Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may 
also be established for certain diseases based on presumed 
exposure to herbicides in Vietnam.  38 U.S.C.A. § 1116 (West 
1991& Supp. 1999).  

As a threshold matter, it must be determined whether the 
appellant has presented evidence that the claim is well 
grounded.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
well-grounded claim is one that is plausible or capable of 
substantiation.  Hensley v. West, No. 99-7029 (Fed. Cir. May 
12, 2000).  In general, in order for a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  For service connection for the cause of the 
veteran's death, the first element is always met; the current 
disability is the condition that caused the veteran to die.  
Carbino v. Gober, 10 Vet.App. 507 (1997).  For the remaining 
elements, there must be competent evidence that disability 
that caused or contributed to death was incurred or 
aggravated in service, and of a nexus between the two, or 
competent evidence of a nexus between the veteran's cause of 
death and a service-connected disability.  Ruiz v. Gober, 10 
Vet.App. 352 (1997).  

The evidence, described above, does not show that carcinoma 
of the colon was present in service, or until more than 20 
years after discharge.  However, the appellant contends that 
he developed cancer due to Agent Orange exposure while he was 
in Vietnam.  Statements from the veteran during his lifetime 
allege that he was exposed to Agent Orange through drinking 
water, and through inhalation, while he was in Vietnam.  

The regulations pertaining to exposure to herbicides, 
including Agent Orange, in Vietnam stipulate the diseases for 
which service connection may be presumed to be due to an 
association with exposure to herbicide agents.  38 C.F.R. 
§ 3.309(e) (1999).  The specified diseases are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, soft-tissue sarcoma, multiple myeloma, and 
respiratory cancers.  Id.  If a veteran who served in Vietnam 
during the Vietnam era develops a disease listed as 
associated with herbicide exposure, exposure to herbicides 
will be presumed.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  In 
addition, the Secretary of Veterans Affairs formally 
announced in the Federal Register, on January 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
conditions, or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  59 Fed. Reg. 341 (1994).  

However, colon cancer is not among the diseases presumptively 
associated with herbicide exposure.  In a statement submitted 
in October 1994, the veteran claimed that his liver and hair 
loss problems were directly related to porphyria cutanea 
tarda, which was in turn caused by Agent Orange exposure.  
However, although porphyria cutanea tarda is a disease 
presumptively associated with herbicide exposure, there is no 
medical evidence that the veteran had that disease.  The 
jaundice and hepatomegaly seen beginning in July and August 
1994 were not attributed to porphyria cutanea tarda, and 
liver metastasis of the colon cancer was noted in August 
1994.  The hair loss, shown several years earlier, was 
likewise not attributed to porphyria cutanea tarda by any 
competent medical professional.  The veteran's personal 
statements as to his diagnosis are beyond his competence as a 
layperson.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

Nevertheless, service connection based on herbicide exposure 
may still be established with proof of actual direct 
causation.  Combee v. Brown, 3 F.3d 1039 (Fed. Cir. 1994).  
However, in this case, there has been no competent evidence 
suggesting an etiological connection between herbicide 
exposure and the development of colon cancer.  Where the 
determinative issue involves medical etiology, such as to 
establish a nexus between inservice herbicide exposure and 
disability that caused the veteran's death, only medical 
evidence is considered "competent."  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  In the case of herbicide exposure, the diseases for 
which service connection may be presumed have been identified 
through extensive scientific studies, and the appellant's 
assertions that herbicide exposure caused the veteran's colon 
cancer pertain to matters which are beyond her competence as 
a layperson.  See, e.g., Espiritu.  Thus, unfortunately, 
notwithstanding the sincerity of her and her late husband's 
statements, such statements alone are not proof of actual 
direct causation. 

Additionally, the appellant has not contended, nor does the 
evidence otherwise indicate, that service connection for the 
cause of the veteran's death is warranted on any other basis.  
Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death is not well grounded.  See 
Schroeder v. West, No. 99-7103 (Fed. Cir. May 18, 2000).  
There is no duty to assist; indeed, VA cannot assist the 
appellant in any further development of her claim.  Morton v. 
West, 12 Vet.App. 477 (1999).  Further, the Board finds that 
the appellant has previously been informed of the elements 
necessary to complete her application.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

